Appeal Reinstated and Order filed May 24, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-08-00651-CV
                                  ____________

       RONALD KEITH BLOOMINGKEMPER, UNITED SECURITIES
      ALLIANCE, INC., AND MARKETING ALLIANCE, INC., Appellants

                                          V.

  JOHN W. MCCAIN, SAVANNA MCCAIN, TIM SHOULDERS, MICHELLE
 SHOULDERS, TERRY YARBROUGH, MARK YAWS, AMY YAWS, KAREN
  WESSELS, BETTY J. WEST, BOBBY L. WEST, MICHAEL B. COCUREK,
   JAMES PETKAS, LEAH D. PETKAS, JAMES A. TOUCHSTONE, KEVIN
 WASNER, INTREPID INTERNATIONAL INVESTMENTS, INC., ARMANDO
   LOPEZ, HILDA PEREZ LOPEZ, and MAXIMO H. MARTINEZ, Appellees


                      On Appeal from the 151st District Court
                              Harris County, Texas
                         Trial Court Cause No. 97-45765


                                     ORDER

      We abated this appeal for a determination by the trial court whether missing
portions of the reporter’s record could be reconstructed. The trial court made findings


                                                 1
that: (1) appellants timely requested a reporter's record; (2) without the appellants' fault, a
significant portion of the court reporter's notes and records was lost or destroyed; (3) the
lost portion of the reporter's record is necessary to the appeal's resolution; and (4) the lost
portion of the reporter's record could be replaced by agreement of the parties. See Tex. R.
App. P. 34.6(f). Although ample time has been allowed (twelve months), a supplemental
record containing the agreed replacement for the missing portion of the reporter’s record
has not been filed in this court.

       Accordingly, the appeal is reinstated. Appellants are ordered to file a brief on the
record before this court in this appeal on or before June 25, 2012. If appellants fail to
comply with this order, the court will dismiss the appeal for want of prosecution.



                                           PER CURIAM




                                                      2